Citation Nr: 1418957	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to higher ratings for the components of the Veteran's low back disability, assigned a rating of 10 percent beginning August 15, 2009, and a rating of 20 percent beginning September 29, 2011, for impairment of the low back; a rating of 20 percent for bladder dysfunction beginning September 29, 2011; a rating of 10 percent for bowel dysfunction beginning September 29, 2011; a rating of 10 percent for impairment of the right lower extremity beginning September 29, 2011; and a noncompensable rating for erectile dysfunction beginning September 29, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, assigning an initial 10 percent rating for back strain.  During the pendency of the claim, the rating for functional impairment of the Veteran's back was increased to 20 percent, effective September 29, 2011, and the above-listed separate ratings were granted, effective September 29, 2011, in a May 2012 rating decision. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

REMAND

The Veteran was most recently afforded VA examinations to evaluate the components of his service-connected low back disability in September 2011.  At his hearing before the undersigned Veterans Law Judge in November 2013, the Veteran testified that the disability had increased in severity since those examinations.  Therefore, a remand is in order to afford the Veteran a new examination, to re-evaluate the low back disability and all its components.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim. 

2.  Then, arrange for the Veteran to be scheduled for examinations to determine the nature and severity of his low back disability and all its components.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner(s). The AOJ should ensure that all information required for rating purposes is provided by the examiner(s).

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative must be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



